Wood, J., (after stating the facts.) 1. The court in correct instructions presented to the jury the issues of fact as tc whether -it became necessary for the conductor in the discharge of his duty to eject appellant from the smoker, and, if so, whether -he performed his duty in a lawful manner, i. e., without any unnecessary force, and without any insult or uncalled for humiliation to appellant. The verdict of the jury settles the disputed questions of fact in favor of appellee.  2. The controverted questions of law are presented in the refusal of the court to give appellant’s prayer number 7 and in giving appellee’s prayer number 20. Prayer number 7 is predicated upon the theory that when once separate coaches or compartments are assigned respectively to the white and African races, and the passenger has been furnished a seat in the car or compartment set apart for the use of the race to which he belongs, thereafter the officers of the train could not make a new and different assignment of cars for the use of the separate races, and cause the passengers belonging to those races to adjust themselves accordingly. No warrant for such construction can be found in the provisions of the “separate coach law.” Secs. 6622 to 6632 inclusive of Kirby’s Digest. The purpose of the law was to require railway companies to provide “equal but separate and sufficient accommodations for the white and African races,” for their mutual comfort and convenience. The law should be so construed to conserve the welfare of the public, white and colored, who use this mode of travel. If the rigid and narrow construction obtained as set forth in prayer seven, the inevitable consequence would be at times to greatty inconvenience and annoy both races. The case at bar aptly illustrates what might result constantly if the conductor, having supervision of the train and entrusted with the duty of securing as far as practicable the comfort of 'all the passengers, were not allowed, if the emergency demanded it, to reassign coaches for the different races, and to compel the passengers to take the coaches or compartments thus set apart for their use. Here, for instance, there was ample room for the comfortable seating of both races by the arrangement which the conductor ordered. But if appellant under the law could have retained his seat in the compartment first assigned to white people, and .could have compelled the conductor to allow such assignment to stand, it would have resulted in great discomfort to a considerable number of the pas■sengers of both races. The lawmakers, having required equal but separate and sufficient accommodations for the white and African races, wisely left the matter of when and how the coaches and compartment should be designated and set apart to the good judgment of the companies, the only exaction being that provision should be made for the equal, separate and sufficient accommodation of the races named, and that the companies should compel the passengers to obey the requirements of the law by accepting and using the separate accommodations furnished them. The company has the right to make reasonable rules and regulations as to the times and manner of the designation and assignments of the separate compartments furnished under the law. To these the passengers must conform. It will be observed that the railway companies and the passengers have reciprocal duties and obligations looking to the due enforcement of the provisions of the “separate coach law.” Railway companies' have the power, independently of any statute, to-make reasonable rules for the separation of. passengers belonging to different races, observing the conditions of equality of accommodations. Where the statute prescribes all the rules and regulations to be observed, of course, if these are reasonable, they must be observed. But where the statute is silent as to particular rules and regulations, the common-law right of the carrier to make them and have them obeyed remains unimpaired. 9 Current Law, p. 512, § 27; Ohio Valley Ry. Co. v. Lander, 104 Ky. 431, and authorities cited in brief of counsel in that case for .appellant; 2 Hutchinson on Car., § 972, note 28. The court therefore did not err in refusing prayer number 7 and in giving prayer number 20. There were no reversible errors in the rulings of the court upon the admission of evidence. The judgment is therefore affirmed.